Citation Nr: 1102582	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  00-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder.  

(The issues of entitlement to service connection for a cervical 
spine disorder, entitlement to a higher initial rating for a low 
back disability, evaluated as 20 percent disabling prior to 
October 24, 2006 and 40 percent disabling effective that date, 
and entitlement to an effective date earlier than February 14, 
2006 for the grant of service connection for a low back 
disability are the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO confirmed a denial of 
service connection for acute bronchitis/bronchial asthma.  

In June 2003, the Veteran testified before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing is of record.  In December 2003 and September 2006, the 
Board remanded the claim on appeal for further development.  

In a December 2008 decision, the Board found that new and 
material evidence had been submitted sufficient to reopen a claim 
for service connection for a respiratory disorder, and denied 
service connection for a respiratory disorder.  The Veteran 
appealed the denial of service connection for a respiratory 
disorder to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2010 Joint Motion for Partial 
Remand, the Secretary of Veterans Affairs (VA) and the Veteran, 
through his representative, moved that the portion of the 
December 2008 Board decision which denied service connection for 
a respiratory disorder be vacated and remanded.  The Court 
granted the motion by Order in March 2010.  

The Board notes that the claims file reflects that the Veteran 
was previously represented by Disabled American Veterans (as 
reflected in a May 2000 VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative).  In May 2009, 
the Veteran filed a VA Form 21-22a, Appointment of Individual as 
Claimant's Representative, appointing Sean A. Ravin as his 
representative.  In May 2010, the Veteran filed a VA Form 21-22a 
naming Deanne L. Bonner as his representative; however, this 
representation was limited to the claim for service connection 
for a respiratory disorder.  See 38 C.F.R. § 14.630 (2010).  The 
Board recognizes the change in representation in regard to this 
claim.  Inasmuch as the Veteran has a different representative in 
regard to his claims for service connection for a cervical spine 
disorder, a higher initial rating for a low back disability, 
evaluated as 20 percent disabling prior to October 24, 2006 and 
40 percent disabling effective that date, and entitlement to an 
effective date earlier than February 14, 2006 for the grant of 
service connection for a low back disability, these matters are 
the subject of a separate decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In light of points raised in the Joint Motion, the Board finds 
that further action on the claim on appeal is warranted.  

The Veteran claims that he has a current respiratory disorder 
related to service.  He has described treatment at the VA Medical 
Center (VAMC) in Newark, New Jersey for his respiratory disorder 
following service.  In December 2003, the Board remanded the 
claim, in part, to obtain treatment records from the East Orange 
VAMC in Newark, New Jersey, from 1982 to 1989.  In the remand, 
the Board noted that, while a previous response to a request for 
records from that facility indicated that there were no records 
pertaining to the Veteran, it appeared that the RO had only 
requested records for 1989.  Accordingly, the Board instructed 
that the RO should attempt to obtain all records from the East 
Orange VAMC from 1982 to 1989.  

As noted in the Joint Motion, the AMC requested records dated 
from 1982 to 1989 from the East Orange VAMC in May 2004, December 
2004, and April 2005; however, the record does not include a 
response to these requests.  The claims file does, however, 
include a December 2005 response from the East Orange VAMC to the 
Columbia VAMC regarding an attempt to coordinate the Veteran's 
master records.  This response appears to indicate that the 
Veteran received outpatient medical treatment at the East Orange 
VAMC in March 1989 and was seen in the hospital in October 1987, 
April 1988, and August 1988.  

In the Joint Motion, the parties stated that the Board had not 
ensured compliance with the December 2003 remand order to obtain 
medical records from the East Orange VAMC.  See Joint Motion, at 
p. 4.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where... the remand orders of the 
Board... are not complied with, the Board itself errs in failing to 
insure compliance."  Id.  

Accordingly, on remand, the AMC/RO should attempt to obtain all 
pertinent treatment records from the East Orange VAMC for the 
period from 1982 to 1989.  The AMC/RO is reminded that, in 
requesting records from Federal facilities, efforts to assist 
should continue until either the records are obtained, or 
sufficient evidence indicating that the records sought do not 
exist, or that further efforts to obtain those records would be 
futile, is received.  See 38 C.F.R. § 3.159(c)(2) (2010).  If no 
records are available, that fact should be documented, in 
writing, in the record, and the Veteran should be provided notice 
of that fact.

In addition, VA will provide a medical examination or obtain a 
medical opinion if the evidence indicates the existence of a 
current disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain sufficient 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in-service event, 
injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

The Veteran was afforded a VA examination to evaluate his claimed 
respiratory disorder in June 2004.  The examiner opined that his 
obstructive sleep apnea was "due entirely to his obesity" and 
was "unrelated to his military service."  In regard to his 
bronchial asthma, the examiner stated that it was not clear 
whether the Veteran had bronchial asthma while serving in the 
military, but, if he did, then his bronchial asthma preceded 
entry into service, based upon information provided by the 
Veteran to an allergist in the Allergy Clinic during service.  

In September 2006, the Board remanded the claim on appeal, in 
part, to clarify the June 2004 opinion and to obtain an opinion 
regarding whether any pre-existing respiratory disorder was 
aggravated during service.  Specifically, the examiner was asked 
to provide an opinion as to whether any chronic respiratory 
disorder clearly existed prior to service and, if so, whether the 
underlying condition itself, as opposed to the symptoms, 
underwent an increase in severity beyond the natural progression 
of the disorder during service.  The examiner was asked to 
reconcile any opinions given with the other evidence of record 
and to provide a complete rationale.  

The Veteran underwent VA examination again in November 2006.  
This examination was performed by the same physician who had 
examined the Veteran in June 2004.  The diagnoses were 
obstructive sleep apnea and bronchial asthma.  The examiner 
opined that it was unlikely that the Veteran had bronchial asthma 
prior to entering military service.  He noted that, while one 
physician stated that the Veteran began to have breathing 
problems at age 17, another service treatment record reflected 
that the Veteran denied any history of bronchial asthma.  The 
examiner added that the Veteran did have a history of recurrent 
respiratory infections, some of which were associated with 
wheezing; however, the pulmonologist who evaluated the Veteran in 
October 1980 concluded that he did not have asthma.  The examiner 
concluded by opining that it was less likely than not that the 
Veteran had bronchial asthma during service.  

In the Joint Motion, the parties stated that the June 2004 and 
November 2006 VA examination opinions could not be read, 
individually or in combination, as addressing whether it is at 
least as likely as not that the Veteran's current asthma is 
related to service, as neither opinion addresses whether it is at 
least as likely as not that the Veteran's respiratory 
disabilities are related to service.  See Joint Motion, at p. 6-
7.  Accordingly, the parties found that remand was required to 
obtain a medical opinion addressing whether it is at least as 
likely as not that the Veteran's current respiratory disabilities 
are related to service.  See Joint Motion, at p. 7.  The Board is 
bound by the findings contained in the Joint Motion, as adopted 
by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 
(1997) (under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have already 
been decided in a previous appeal of the same case, and, 
therefore, the Board is not free to do anything contrary to the 
Court's prior action with respect to the same claim).

Accordingly, a VA examination to obtain a medical nexus opinion 
is warranted.  In addition, the Board notes that the Veteran has 
stated that he was exposed to tear gas and smoke bombs during 
service.  He has also stated that he was exposed to rain, cold, 
and sleeping on wet ground during basic training.  In addition, 
during the June 2003 hearing, the Veteran testified that he had 
been working as a janitor for 15 years, and that his work caused 
him to be exposed to fumes all the time which made his asthma 
worse.  In providing the requested opinion, the examiner should 
address whether the Veteran's current respiratory disorders could 
have been caused by either his claimed in-service or post-service 
exposures, or both.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for a respiratory 
disorder.  Of particular interest are 
records from the East Orange VAMC (dated 
from 1982 to 1989).  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, to specifically 
include records from the East Orange VAMC, 
dated from 1982 to 1989, a notation to that 
effect should be inserted in the file.  The 
Veteran and his attorney are to be notified 
of unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination to determine the etiology of 
his respiratory disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current respiratory disorder.  
In regard to any diagnosed respiratory 
disorder, the examiner should express an 
opinion as to whether the respiratory 
disorder (a) clearly and unmistakably pre-
existed service; and, if so (b) was 
aggravated (i.e., permanently worsened) 
beyond the natural progression during or as 
a result of service; and, if not, (c) 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current respiratory disorder had its onset 
in or was aggravated during the Veteran's 
service.  

In rendering this opinion, the examiner 
should specifically consider and address 
the complaints regarding and treatment for 
breathing problems, bronchitis and upper 
respiratory infections during service.  The 
examiner should also specifically consider 
and address the Veteran's claimed in-
service exposures to tear gas, smoke bombs, 
rain, cold, and sleeping on wet ground, as 
well as his post-service occupational 
exposure to fumes, as described during the 
June 2003 hearing.  The examiner should 
specifically provide an opinion as to 
whether the Veteran's claimed exposures 
caused any current respiratory disorder.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


